Title: From James Madison to Joseph Gales Jr., 30 March 1818
From: Madison, James
To: Jr., Joseph Gales


Dear Sir
Montpellier Mar. 30. 1818
I have recd. the copies of the daily Intelligencer you inclosed me, and am very sensible of the polite attention marked by it. The columns which fill them are doubtless very interesting, but I am unwilling to put you to the trouble of continuing the favor. Indeed the paper of monday is the only one which could bring any thing not arriving at the same time in the triweekly paper for which my name is on your list. If sent on other days, it would be a duplicate having no other advantage, than the immaterial one, of supplying the casual miscarriage of its companion. Be pleased to accept my friendly respects and wishes.
James Madison
